FILE COPY




                                      COURT OF APPEALS
                                        SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 BONNIE SUDDERTH                         TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                              401 W. BELKNAP, SUITE 9000
JUSTICES                                    FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                       LISA M. WEST
  J. WADE BIRDWELL                                TEL: (817) 884-1900
  DABNEY BASSEL                                                                       GENERAL COUNSEL
  DANA WOMACK                                    FAX: (817) 884-1932                   CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                  www.txcourts.gov/2ndcoa



                                              April 14, 2022

    Bryce Perry                                             Dustin E. Nimz
    Assistant District Attorney                             Nimz Law, PLLC
    Wichita County Courthouse                               900 8th St., Ste. 1230
    900 7th St., Rm. 352                                    Wichita Falls, TX 76301
    Wichita Falls, TX 76301                                 * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                            Hon. David L. Evans
    Criminal District Clerk, Wichita County                 Regional Presiding Judge
    900 7th Street, Rm. 303                                 Tom Vandergriff Civil Courts Building
    Wichita Falls, TX 76301                                 100 N. Calhoun, 4th Floor
    * DELIVERED VIA E-MAIL *                                Fort Worth, TX 76196
                                                            * DELIVERED VIA E-MAIL *
    Hon. Meredith Kennedy
    Judge, 78th District Court
    Wichita County
    900 7th St., Rm. 314
    Wichita Falls, TX 76301
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Numbers: 02-22-00030-CR, 02-22-00031-CR,
                                               02-22-00032-CR
                     Trial Court Case Numbers: DC78-CR2021-0801, DC78-CR2019-0205,
                                               DC78-CR2022-0006

    Style:           Ex parte Darren Germaine Hill

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                                                      FILE COPY

02-22-00030-CR, 02-22-00031-CR,02-22-00032-CR
April 14, 2022
Page 2


                                                Respectfully yours,

                                                DEBRA SPISAK, CLERK